393 F.2d 937
TRINITY UNIVERSAL INSURANCE COMPANY et al., Appellants,v.ALABAMA GAS CORPORATION, Appellee.
No. 24914.
United States Court of Appeals Fifth Circuit.
May 16, 1968.

Appeal from the United States District Court for the Northern District of Alabama; Seybourn H. Lynne, Judge.
Joseph S. Mead, Mead, Norman & Fitzpatrick, Joseph Mead, Birmingham, Ala., for appellants.
James O. Haley, Reid B. Barnes, James O. Haley, William G. Somerville, Jr., Birmingham, Ala., Lange, Simpson, Robinson & Somerville, Birmingham, Ala., of counsel, for appellee.
Before TUTTLE and SIMPSON, Circuit Judges, and BREWSTER, District Judge.
PER CURIAM:


1
The judgment is affirmed.